Case 2:19-cv-12528-BAF-DRG ECF No. 26 filed 07/22/20                   PageID.249      Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JAMES G. WEBB,

       Plaintiff,                                            Civil Action No. 19-CV-12528

vs.                                                          HON. BERNARD A. FRIEDMAN

JOHN J. SLOSSON, et al.,

      Defendants.
______________________/

                        OPINION AND ORDER GRANTING
                DEFENDANT CITY OF PONTIAC’S MOTION TO DISMISS

                This matter is presently before the Court on the motion of defendant City of

Pontiac to dismiss [docket entry 18]. Plaintiff has responded and defendant has replied.

Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide this motion without a hearing. For

the reasons stated below, the Court shall grant the motion.

                Plaintiff alleges that in June 2018 he was ticketed by a sheriff’s deputy, defendant

John Slosson, for violating the City of Pontiac’s noise ordinance 58-203.1 According to the

citation, a copy of which is attached to the complaint as Exhibit 4, plaintiff’s car was parked at

a gas station “with song Fuck the Police with extremely high volume while other customers



       1
           This ordinance, a copy of which is attached to the complaint as Exhibit 3, states:

                General prohibition. It shall be unlawful for any person to create,
                assist in creating, permit, continue or permit the continuance of
                any unreasonably loud, disturbing, unusual or unnecessary noise
                which annoys, disturbs, injures, or endangers the comfort, repose,
                health, peace, or safety of others within the limits of the City of
                Pontiac. The time, location, and duration of the noise shall be
                considered by the enforcing officer to determine if the noise is
                unreasonable.
Case 2:19-cv-12528-BAF-DRG ECF No. 26 filed 07/22/20                    PageID.250       Page 2 of 6



present.” Plaintiff, who had stopped for gas, “had the driver’s side window of his motor vehicle

open, audibly playing the song . . . from the interior stereo.” Compl. ¶ 16. In December 2018,

the matter was tried to a jury and plaintiff was acquitted. Id. ¶ 27. Plaintiff alleges that the trial

“was a fraudulent sham” because he was charged with a misdemeanor, although violating the

noise ordinance is a civil infraction. Id. ¶¶ 24-25, 28.

               In Count One, plaintiff claims that Slosson ticketed him in retaliation for

exercising his First Amendment rights “by detaining Plaintiff Webb and his motor vehicle in the

BP Gas Station parking lot for playing music unflattering to law enforcement.” Id. ¶ 32. In

Count Two, plaintiff claims that Slosson violated his Fourth Amendment rights “by detaining

and seizing him, without probable cause to believe a traffic violation had occurred or reasonable

suspicion that criminal activity was afoot.” Id. ¶ 41. In Count Three, plaintiff claims that

Slosson falsely arrested him because he “lacked probable cause for the arrest because in his

mind, the facts and circumstances would not be sufficient to warrant a prudent person believing

Webb had committed or was about to commit a crime when the charged offense amounted to a

civil infraction punishable only by a $50 fine and costs.” Id. ¶ 48. In Count Four, plaintiff

claims that Slosson falsely imprisoned him by “wrongfully institut[ing] legal process against

Webb for an offense that was not criminal” and “confin[ing] Webb without probable cause,

consent, or authority of law.” Id. ¶¶ 53, 55. In Count Five, plaintiff claims that Slosson

maliciously prosecuted him by “participat[ing] in the decision to prosecute by misleading the

trial court and municipal prosecutor with false statements that violation of local noise ordinance

58-203 is a criminal offense punishable by jail as a misdemeanor, when in fact it is a civil

infraction” and by initiating such a charge without probable cause. Id. ¶¶ 63-64. And in Counts


                                                  2
Case 2:19-cv-12528-BAF-DRG ECF No. 26 filed 07/22/20                   PageID.251       Page 3 of 6



Six and Seven, plaintiff seeks a declaration that the noise ordinance is void for vagueness and

overbreadth. Id. ¶¶ 72-87.

               In the motion now before the Court, defendant City of Pontiac (“defendant”) seeks

the dismissal of Counts Six and Seven. Defendant’s motion makes a number of arguments, but

the Court finds the first to be persuasive and dispositive, namely, that the ordinance’s

constitutionality has been litigated in state court, and therefore plaintiff is collaterally estopped

from relitigating this issue. Attached to defendant’s motion as Exhibit 1 is a copy of a motion

to dismiss filed by plaintiff in Michigan’s 50th District Court, where he was prosecuted. In that

motion, plaintiff made the same arguments as he makes in the instant case in Counts Six and

Seven: “This ordinance is unconstitutional as written because it is vague and overbroad.”

Webb’s Mot. to Dismiss ¶ 7; Webb’s Mot. and Br. to Dismiss at 3-10. Plaintiff repeated these

arguments in an amended motion to dismiss, a copy of which is included within defendant’s

Exhibit 1. The state district judge heard oral argument on plaintiff’s motion approximately three

weeks before trial. A copy of the hearing transcript is attached to defendant’s motion as Exhibit

2. After hearing lengthy argument from counsel for both sides, the district judge ruled that the

City of Pontiac’s noise ordinance is “very constitutional. It is not broad. It’s not vague. . . . I

deny your Motion to dismiss on that the [sic] ordinance is vague, broad, abused; . . . I think it’s

a well-written ordinance and it, it stands constitutional mustard” [sic]. Def.’s Mot. Ex. 2, Tr.

at 17, 19.

               The Sixth Circuit has stated:

               The Full Faith and Credit Act, 28 U.S.C. § 1738, requires the
               federal courts to give state court judgments the same preclusive
               effect that the state would afford such judgments. Exxon Mobil,
               125 S.Ct. at 1527 (quoting Parsons Steel, Inc. v. First Alabama

                                                 3
Case 2:19-cv-12528-BAF-DRG ECF No. 26 filed 07/22/20                   PageID.252       Page 4 of 6



               Bank, 474 U.S. 518, 523, 106 S.Ct. 768, 88 L.Ed.2d 877 (1986)).
               Michigan has three requirements for collateral estoppel: “(1) ‘a
               question of fact essential to the judgment must have been actually
               litigated and determined by a valid and final judgment’; (2) ‘the
               same parties must have had a full [and fair] opportunity to litigate
               the issue’; and (3) ‘there must be mutuality of estoppel.’” Monat
               v. State Farm Ins. Co., 469 Mich. 679, 677 N.W.2d 843, 845-46
               (2004) (alteration in the original) (quoting Storey v. Meijer, Inc.,
               431 Mich. 368, 429 N.W.2d 169, 172 n.3 (1988)). With respect to
               the third requirement, Michigan allows the defensive use of
               collateral estoppel against a prior plaintiff. Id. at 850-51.

McCormick v. Braverman, 451 F.3d 382, 397 (6th Cir. 2006).

               In the present case, plaintiff is collaterally estopped from relitigating the

constitutionality of the City of Pontiac’s noise ordinance because this is an issue that was

essential to the state court’s judgment, the issue was actually litigated and determined, plaintiff

was a party to the prior action, and plaintiff had a full and fair opportunity to litigate the issue.

               Plaintiff’s efforts to avoid this result are unavailing. Plaintiff argues that the

constitutionality of the ordinance was not essential to the state court’s judgment. But the fact

of the matter is that plaintiff made the issue essential by raising it. Once plaintiff brought the

alleged unconstitutionality of the ordinance to the state court’s attention, that court had no

choice but to rule on the issue. And plainly the issue was essential because the matter could not

have proceeded unless the court found, as it did, that the ordinance was constitutional.

Conversely, the district judge would have had to dismiss the charges if she had found the

ordinance unconstitutional, as such a finding would have eliminated the basis for the charge.

Either way, the state court’s ruling on the constitutionality of the ordinance was essential to that

court’s judgment.

               Plaintiff also argues that collateral estoppel does not apply in this instance


                                                 4
Case 2:19-cv-12528-BAF-DRG ECF No. 26 filed 07/22/20                   PageID.253       Page 5 of 6



because the constitutionality of the ordinance is an issue of law, not fact. But the Supreme Court

has held that the collateral estoppel doctrine applies not only to issues of fact, but also to issues

of law that were decided in the prior proceeding. See New Hampshire v. Maine, 532 U.S. 742,

748-49 (2001) (noting that “[i]ssue preclusion generally refers to the effect of a prior judgment

in foreclosing successive litigation of an issue of fact or law actually litigated and resolved in

a valid court determination essential to the prior judgment”). As collateral estoppel “has the

dual purpose of protecting litigants from the burden of relitigating an identical issue with the

same party or his privy and of promoting judicial economy by preventing needless litigation,”

Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 (1979), it makes no difference whether the

previously decided issue was factual or legal in nature.

               Plaintiff also argues that he did not have a full and fair opportunity to litigate the

constitutionality of the ordinance because, since he was acquitted, he had no right to appeal.

Here plaintiff cites Monat, 469 Mich. at 685, where the Michigan Supreme Court indicated that

collateral estoppel does not apply if “[t]he party against whom preclusion is sought could not,

as a matter of law, have obtained review of the judgment in the initial action.” But plaintiff

overlooks the fact that he could have obtained review of the district judge’s decision denying

his motion to dismiss by filing an interlocutory appeal, a common practice in Michigan courts

to challenge a district judge’s pretrial rulings. See Mich. Comp. Laws § 600.8342. Plaintiff,

having foregone this opportunity to obtain review by the circuit court of the district judge’s

rejection of his constitutional challenge to the noise ordinance, cannot be heard now to complain

that he had no such opportunity.

               Finally, citing Young v. Detroit City Clerk, 389 Mich. 333, 338 (1973), plaintiff


                                                 5
Case 2:19-cv-12528-BAF-DRG ECF No. 26 filed 07/22/20                 PageID.254      Page 6 of 6



argues that collateral estoppel should not be applied “if injustice would result.” Pl.’s Br. at 9.

The issue in Young was res judicata, not collateral estoppel, and the reason for the “injustice”

exception is to allow for flexibility for changed circumstances and the passage of time and “to

avoid inequitable administration of the laws.” Young, 389 Mich. at 340. In addition to the

present case involving issue preclusion, not claim preclusion, Young is further distinguishable

from the present case because plaintiff has identified no “injustice” that might flow from giving

preclusive effect to the state court’s ruling. There has been no appreciable passage of time or

changed circumstances since plaintiff was charged with violating the ordinance, and he has

shown no inequitable administration of the ordinance that might result unless he is permitted to

relitigate its constitutionality. In short, the injustice exception recognized by Young does not

apply.

               For these reasons, the Court concludes that plaintiff is collaterally estopped from

relitigating the constitutionality of the City of Pontiac’s noise ordinance. Accordingly,



               IT IS ORDERED that defendant’s motion to dismiss Counts Six and Seven is

granted.



                                             s/Bernard A. Friedman
                                             BERNARD A. FRIEDMAN
Dated: July 22, 2020                         SENIOR UNITED STATES DISTRICT JUDGE
      Detroit, Michigan




                                                6
